PER CURIAM:
In these cross appeals, both parties appeal the district court’s order (entered after a hearing upon remand from this Coui't) that sanctioned Kilborn $7500, which i’epresented a portion of Bakhir’s attorney’s fees and costs. We review such an order for abuse of discretion. See Chambers v. NASCO, Inc., 501 U.S. 32, 55, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991). Because we find no abuse of discretion in either the imposition of sanctions or the monetary amount of the sanction, we affirm the district court’s order as to both appeals based on the reasoning of the district court. See Kilborn v. Bakhir, No. CA-01-1123-A (E.D.Va. Jan. 13, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED